361 U.S. 11 (1959)
JONES MOTOR CO., INC.,
v.
PENNSYLVANIA PUBLIC UTILITY COMMISSION ET AL.
No. 120.
Supreme Court of United States.
Decided October 12, 1959.
ON PETITION FOR WRIT OF CERTIORARI TO THE SUPERIOR COURT OF PENNSYLVANIA.
Roland Rice, William J. Wilcox and Christian V. Graf for petitioner.
William A. Goichman, Louis J. Carter and Thomas M. Kerrigan for the Pennsylvania Public Utility Commission, respondent.
Harold S. Shertz for Intervening Respondents.
PER CURIAM.
The petition for writ of certiorari is granted and the judgment is reversed. Service Storage & Transfer Co. v. Virginia, 359 U.S. 171.